Per Curiam.
We withdraw our prior opinion in this appeal and substitute the following in its place. The trial court dismissed appellant’s petition for modification of a parenting plan because appellant failed to serve the former wife within 120 days, in accordance with Florida Rule of Civil Procedure 1.070(j). Appellant, however, served his former wife by publication, as her whereabouts were unknown. See § 49.011(4), Fla. Stat. (2016); see also Zuccarello v. Zuccarello, 280 So.2d 37, 38-40 (Fla. 3d DCA 1973) (holding that husband’s petition for modification of child support could be maintained against the non-resident wife upon service by publication where the petition was ancillary to and a continuation of a Florida proceeding). Service had been effectuated through publication and was complete before the trial court issued its order requiring service. The court thus erred in dismissing appellant’s complaint for lack of service. We therefore vacate the *603dismissal and order reinstatement of the ease.
Warner, Taylor and Levine, JJ., concur,